NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       __________

                                       No. 09-1371
                                       __________

                            UNITED STATES OF AMERICA

                                             v.

      FRANKLIN ROBINSON, AKA Michael Tucker, AKA Silk, AKA Silky Red

                                          Franklin Robinson, Appellant
                                       __________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                        (D.C. Criminal No. 1-05-cr-00443-001)
                      District Judge: The Honorable Yvette Kane
                                      __________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    April 25, 2011

          BEFORE: BARRY, HARDIMAN, and NYGAARD, Circuit Judges.

                                   (Filed: July 8, 2011)

                                       __________

                               OPINION OF THE COURT
                                     __________

NYGAARD, Circuit Judge

       Franklin Robinson pleaded guilty to conspiracy to engage in interstate

transportation with intent to conduct prostitution, coercing and enticing individuals to
travel in interstate commerce to engage in prostitution, and interstate travel with intent to

distribute proceeds of prostitution, in violation of 18 U.S.C. §§ 371, 2421, 2422(a), and

1952(a). He also pleaded guilty to a separate count of coercing and enticing individuals

to travel in interstate commerce for prostitution, in violation of 18 U.S.C. § 2422(a). The

District Court sentenced Robinson to the statutory maximum of 25 years of

imprisonment, supervised release for life, a fine of $1,500, and special assessments of

$100 for each count.1

       Quoting Robinson’s brief, he raises the following issues on appeal.

              Issue I: Whether it is a violation of due process and the Sixth
              Amendment for the court to make findings of fact concerning
              the Guidelines by preponderance of the evidence where those
              findings form the basis for a drastically increased sentence.

              Issue II: Whether with regard to the numerous Guidelines
              enhancements found by the District Court, it applied the
              wrong legal standard, it failed to make sufficient findings of
              fact to permit this court to review many of its conclusions,
              and it clearly erred in others of its conclusions.

Appellant’s Brief, p. 3. We will affirm.

       It is well settled that, where a sentence falls within the statutory maximum, a

district court’s evidentiary findings relating to the advisory Guidelines are made using a

preponderance of the evidence standard. United States v. Grier, 475 F.3d 556, 568 (3d

Cir. 2007). Therefore, the District Court did not err.

       Next, Robinson asserts that the District Court erred by failing to make sufficient

findings of fact to support a base offense level calculated by using U.S. Sentencing

1
 The District Court also sentenced Robinson to three years of supervised release, served
concurrently.

                                              2
Guidelines Manual § 2G1.3 (2007), with cross-reference to section 2A3.1. He generally

seeks to separate brutal acts against prostituted victims from an intent to prostitute them.

His argument is meritless. Robinson and others in the conspiracy—to which he pleaded

guilty—engaged in both coercive and physically brutal conduct to create an environment

of fear and manipulation that forced juveniles and young women to prostitute. Moreover,

the use of violence and intimidation by the pimps in the conspiracy was pervasive. Given

Robinson’s own conduct, and his regular interaction with his co-conspirator “pimp

partners,” we find no merit in his assertions that these acts of the co-conspirators were not

foreseeable. Accordingly, there is no error in the District Court’s conclusion that section

2G1.3 and the cross reference to section 2A3.1 were applicable.

       Robinson also avers that the vulnerable victim enhancements (sections

3A1.1(b)(1) and (b)(2)) are not supported by the record. The co-conspirators targeted

helpless girls for prostitution, including a twelve year-old girl, a minor with a cognitive

impairment, and numerous minors who were homeless and/or from troubled personal and

familial circumstances. These conditions were not incidental to the victimization.

Moreover, the District Court found that the conspiracy had prostituted over forty

juveniles. This record provides sufficient evidence to support the District Court’s

application of the enhancements for vulnerable victims and for a large number of

vulnerable victims.

       We regard Robinson’s appeal of the serious bodily injury enhancement (section

2A3.1(b)(4)(B)) as meritless. Robinson, himself, severely beat victims that he

prostituted. Additionally, the co-conspirators’ use of violence against the victimized


                                              3
juvenile girls and young women was pervasive, resulting in fractures, deep lacerations

and concussions. As a result, we conclude that the District Court properly applied this

enhancement.2

         Robinson’s challenge to the District Court’s application of the enhancement for

obstruction of justice (section 3C1.1) is equally meritless. The record indicates that

Robinson participated in a scheme to prevent a victim from testifying against a fellow

pimp. The District Court did not err.

         Finally, with regard to Robinson’s appeal of the leader/organizer enhancement

(section 3B1.1(a)), the record provides evidence that Robinson coached at least one other

co-conspirator/pimp in this large, multi-state operation. The District Court properly

applied this enhancement.

         For all of these reasons, we will affirm the judgment of sentence of the District

Court.




2
  We reject Robinson’s assertion that the District Court double counted conduct used as a
basis for the cross-reference to apply the serious bodily injury enhancement. The conduct
that supported the enhancement was separate from the criminal sexual abuse that
supported the cross-reference.

                                               4